Exhibit (a)(2) ADDITIONAL INFORMATION REGARDING THE CASH ELECTION RIGHT This document contains additional information regarding the cash election right described in the accompanying letter to Community option holders. Please carefully read the information contained in and accompanying this document, and any documents incorporated by reference in these materials, before deciding whether to elect to have your Community options canceled in exchange for cash. Questions andAnswers about the Cash Election Right Q: Why is Community providing me this cash election right? A: The merger agreement provides that at the effective time of the merger, each Community stock option issued under Community’s stock option plans which is outstanding at the time of the merger will be assumed by Susquehanna and become exercisable for shares of Susquehanna common stock. Community and Susquehanna agreed in the merger agreement to allow holders of Community options to cancel those options in exchange for cash, subject to certain conditions, in lieu of having those options converted into Susquehanna options. Community and Susquehanna agreed to make the cash election right available to permit option holders either to elect to receive cash in connection with the cancellation of Community options or to retain those options and have them assumed and converted into options to purchase Susquehanna common stock in connection with the merger. Q: What will I receive if I exercise the cash election right? A: If you exercise your cash election right, each Community option as to which the cash election right is exercised will be canceled in exchange for an amount in cash calculated as follows: · the amount, if any, by which $34.00 exceeds the exercise price for each share of Community common stock subject to the Community option for which the cash election is made, multiplied by · the number of shares of Community common stock subject to the Community option for which the cash election is made. All cash payments will be reduced by any amounts withheld for taxes under applicable tax law. If you exercise your cash election right with respect to options granted on a particular grant date and the exercise price for the options granted on that particular grant date exceeds $34.00, the election with respect to those particular options will not be recognized, and at the effective time of the merger (assuming those options are outstanding at the time of the merger), those options will be converted into Susquehanna stock options notwithstanding your election. Q: Where is the cash payment coming from? A: The cash payment will come from cash on hand at Community immediately prior to the effective date of the merger. 1 Q: If I wish to exercise my cash election right, do I have to accept the cash election for all of my options? A: The answer depends, to an extent, on whether you were granted both incentive stock options and non-qualified stock options on the same date. The grant date is in the first column of your optionee statement that is attached to the Stock Option Cancellation Agreement.
